 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY V. COLEMAN,                                 No. 2:19-cv-0369 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    M.E. SPEARMAN, et al.,
15                       Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, is pursuing this civil
19   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On May 3, 2021, in response to the court’s screening order, plaintiff filed his notice on
22   how to proceed indicating that he wishes to amend the complaint. See ECF No. 11. Thereafter,
23   on May 12, 2021, plaintiff filed a motion to amend the complaint. ECF No. 12. The motion
24   attempts to clarify certain parts of the original complaint. See id.
25          Plaintiff has already been granted leave to amend, and so he does not need to file a motion
26   for that purpose. For this reason, the court will deny the instant motion.
27   ///
28
                                                        1
 1          The document that plaintiff has filed is not a complete amended complaint. Plaintiff is
 2   reminded that an amended complaint must be complete in and unto itself, without any reference
 3   to a prior pleading; it must contain all claims and all supporting factual allegations in a single
 4   document. See Local Rule 220; see also ECF No. 8 at 4-6 (describing contents of amended
 5   complaint). Plaintiff will be granted thirty days from the date of this order to file a proper
 6   amended complaint.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. Plaintiff’s motion to amend the complaint (ECF No. 12) is DENIED, and
 9          2. Within thirty days of the date of this order, plaintiff shall file a first amended
10   complaint that complies with the directions provided in the court’s screening order issued
11   April 15, 2021 (see ECF No. 8), and all local and federal rules.
12   DATED: May 18, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
